*304OPINION OF THE COURT
Per Curiam.
Respondent, Charles S. Lazarus, was admitted to practice in the First Department on March 31, 1952, and has, at all relevant times, maintained an office for the practice of law within this Department. The petitioner, Departmental Disciplinary Committee, has filed a petition alleging two charges of misconduct against respondent.
The first charge alleges, in substance, that respondent so neglected to defend an action entrusted to him that judgment was ultimately awarded against his clients as a result of a preclusion order granted on default. The second charge alleges that respondent failed to appear in Criminal Court to represent a client by whom he had been retained and paid $250. Respondent sent inexperienced associates to court to obtain adjournments. After appearing in court at least eight times, the defendant pleaded guilty to harassment and was fined $50. The defendant had intended to have his case tried and believed that respondent would represent him at such a trial. He pleaded guilty because respondent was unavailable and he could not keep returning to court.
In proceedings before the Departmental Disciplinary Committee, the respondent admitted the substance of the allegations contained in the petition. He has been previously admonished by the Departmental Disciplinary Committee. In light of all of the circumstances presented, the respondent should be censured.
Kupferman, J. P., Fein, Kassal, Rosenberger and Wallach, JJ., concur.
Petition granted only insofar as to confirm the findings of fact and conclusions of law, and respondent is censured.